TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00504-CR


Andre Dwayne Edmond, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 52600, HONORABLE JOE CARROLL, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's third motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Bobby Dale Barina, is ordered to tender a brief in this cause no later than January 30,
2003.  No further extension of time will be granted.
It is ordered December 31, 2002. 

Before Chief Justice Aboussie, Justices Patterson and Puryear
Do Not Publish